DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Circulation control program with congestion status”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20100331089 to Priebatsch et al (Priebatsch).

Claims 1, 8, and 9. Priebatsch discloses A non-transitory computer-readable medium comprising a circulation control program causing a server device (¶16) comprising a storage medium to execute functions, comprising: 
connecting to a plurality of terminal devices through a communication network (Fig. 1, and ¶14); and 
controlling a progress of the plurality of terminal devices guiding a plurality of corresponding users circulate a plurality of destinations (¶31), including: 
updating user information of each user of the plurality of users registered (¶¶30 and 35) in the storage medium, the user information including history information specifying one or more already visited destinations and designation information specifying a designated destination to be visited (¶64, “all possible next locations”, and “Previously visited locations”); 
determining the designated destination for each user of the plurality of users that each user has not visited yet based on the history information (¶64), and further according to a congestion status of the plurality of destinations (¶¶62 and 75, “nearby locations that are not currently crowded”, and claim 11, “clustering”); and 
transmitting information on the designated destination to each terminal device of each user (¶¶59-62), 
wherein updating the user information comprises: 
updating the history information of each user when information indicating visiting the designated destination is received from each terminal device of each user (¶53, “post game summary report”, ¶61, “provide instantaneous feedback to the participants as they solve the clues and then deliver the associated challenges for that location”, also see claims 2 and 3); and 
updating the designation information of each user when the designated destination of each user is determined (¶¶59-62, e.g., ¶60, “what next location the team will be routed to if they complete the clue/challenge sequence correctly, where they will be routed if they complete it incorrectly”).

Claim 4. Priebatsch discloses wherein the designated destination of each user is a designated destination of a smallest number of users among the destinations that each user has not visited yet (¶¶64-78, “avoid clustering”).

Claim 5. Priebatsch discloses wherein 
the information on the designated destination includes information for notifying a user of the terminal device of a question having an answer indicative of the designated destination (¶¶33 and 44).

Claim 7. Priebatsch discloses the functions further comprises: 
determining a new designated destination of each user upon a receipt of the information indicating visiting the designated destination from the terminal device of each user (¶60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20100331089 to Priebatsch et al (Priebatsch) in view of US Pub. 20170343368 to Rangan et al (Rangan).

Claim 2. Priebatsch discloses wherein determining the designated destination for each user includes determining one or more candidate destinations from among the one or more destinations that one user has not visited yet according to the congestion status of the plurality of destinations (¶¶64-78). 
However, Priebatsch fails to explicitly disclose determining the designated destination selected by each user from among the candidate destinations.
Rangan teaches determining the designated destination selected by each user from among the candidate destinations (¶19).  The system of Priebatsch would have motivation to use the teachings of Rangan in order to make the treasure-hunt game more strategic in regards to traveling patterns. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priebatsch with the teachings of Rangan in order to provide travel options for treasure-hunt participants in hopes of providing a better gaming experience.

Claim 3. Priebatsch in view of Rangan teaches wherein the candidate destination of each user is a designated destination of a smallest number of users among the destinations that the one user has not visited yet (see Priebatsch ¶¶64-78, “avoid clustering”).

Claim 6. Priebatsch discloses wherein 
the terminal device is configured to receive information (¶31, “Clue/Challenge”, and “location”, and ¶¶64-78, “distance”) by performing short-range wireless communication (¶15, “wireless local area networks”) with each communication device at each destination of a plurality of destinations, each communication device storing the information of each destination, and 
wherein the information indicating visiting the designated destination (¶31, such that players travel to different locations solving clues and challenges). 
However, Priebatsch fails to explicitly disclose:
 the terminal device is configured to receive position information; and
wherein the information indicating visiting the designated destination includes the position information (emphasis added).
Rangan teaches the terminal device is configured to receive position information; and  wherein the information indicating visiting the designated destination includes the position information (¶¶20 and 51,  “location”, “coordinate”, and “distance”).  The system of Priebatsch would have motivation to use the teachings of Rangan in order to improve the accuracy of finding different locations using GPS which would provide an added convenience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Priebatsch with the teachings of Rangan in order to improve the accuracy of finding different locations using GPS which would provide an added convenience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715